         Case 4:21-cv-00078-BMM Document 7 Filed 08/17/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


  JASON CHIEFSTICK,                                     CV 21-78-GF-BMM

                Plaintiff,

         vs.                                                   ORDER

  JIM SALMONSEN; AUSTIN
  KNUDSEN, ATTORNEY GENERAL
  OF THE STATE OF MONTANA,

                Respondents.




       Petitioner Jason Chiefstick (“Chiefstick”), a state prisoner proceeding pro se,

filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 on June 20,

2021. Doc. 1. United States Magistrate Judge John Johnston issued Findings and

Recommendations in this matter on July 13, 2021. Doc. 6.

       Judge Johnston recommended that this Court dismiss Chiefstick’s petition

without prejudice as unexhausted. Id. at 6. Judge Johnston also recommended that

this Court deny issuance of a certificate of appealability, because Chiefstick’s

petition is unexhausted, and no other basis exists to encourage further proceedings

at this time. Id. at 5.




                                          1
           Case 4:21-cv-00078-BMM Document 7 Filed 08/17/21 Page 2 of 2



      No party has filed an objection to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                      ORDER

Accordingly, IT IS ORDERED:
      1.      Chiefstick’s Petition for Writ of Habeas Corpus (Doc. 1) is

DISMISSED without prejudice as unexhausted.

      2.      The Clerk of Court is directed to enter a judgment of dismissal by

separate document.

      3.      A certificate of appealability is DENIED.

      Dated this 17th day of August, 2021.




                                          2
